Citation Nr: 1125454	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-39 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The issue of an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Allegations of in-service stressors are consistent with the facts and circumstances of the Veteran's service.

2.  Currently-diagnosed PTSD is related to in-service stressors.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010) (as amended by 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition conforming to the criteria of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV), a medical evidence of a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Further, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which is an essential element in supporting a claim for PTSD.  Specifically, under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d), (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Effective July 13, 2010, the provisions regarding verification of stressors were amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  

Prior denials of benefits were based, in part, on findings that the Veteran's allegations of in-service stressors could not be verified.  His initial stressors were that a couple childhood friends were killed in Vietnam.  In addition, he was diagnosed with anxiety and depression but not PTSD.  

After time, he indicated that he had combat experience and reported stressors related to manning a machine gun and killing a North Vietnamese soldier who had come under the wire.  PTSD has also been diagnosed.

While the Veteran's initial stressor reports were not related to combat, the evidence suggests that he was in combat.  Specifically, he is the recipient of the Bronze Star Medal.  This medal is awarded for persons who engaged in an action against an enemy of the United States or engaged in military operations involving conflict with an opposing foreign force.  

He also submitted a "Vietnam Combat Certificate" which shows that he served in Vietnam from late 1970 to mid-1971 with the 13th Signal Battalion.  Also of record is an Army Commendation Medal certificate, indicating that he served with the 25th Infantry Division and it was awarded for "meritorious achievement in connection with military operations against hostile forces in the Republic of Vietnam" during 1970.  This evidence all suggests that he was in combat.

Having determined that the Veteran served in combat, his lay statements alone are sufficient to establish the occurrence of an in-service stressor.  Service records verify his service in Vietnam, where he was a communication specialist with the U.S. Army.  The location and type of service he rendered is consistent with his allegations of participating in areas where he could well have come under fire.  

The record does reflect some contradictions in the Veteran's allegations.  As noted above, his initial stressors were related to hearing about childhood friends who were killed.  As the claim developed over time, his stressors included direct combat situations where he was involved in killing enemy soldiers.  

None of the contradictions, however, directly disprove the combat related stressors he alleges, and they do not raise clear and convincing evidence under 38 C.F.R. § 3.304(f) to rebut the presumption of in-service occurrence.  There is insufficient basis upon which to question the Veteran's credibility, and an in-service combat stressor is conceded.

VA treatment records document psychological assessments and clinical records in which the VA health care providers diagnosed PTSD in accordance with the DSM-IV criteria.  While the DSM-IV is not always cited directly, the standard applied is clear.  Further, the diagnosis has been related to the stressful service experiences conceded as stressors above.  

This encompasses not only the requirement of a competent medical nexus, but also the medical finding of sufficiency of a stressor.  38 C.F.R. § 3.304(f)(3).  There are no contradictory opinions of record.  The Board also notes diagnoses of co-existing depressive or anxiety disorders.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

Regarding the claim for an increased evaluation for bilateral hearing loss, a remand is required to obtain a current examination.  The most recent examination was undertaken in January 2006.  A July 2009 submission asserted that the Veteran's hearing had worsened.  Additionally, it has now been over 5 years since an examination was conducted to determine the severity of his hearing loss.  Accordingly, an examination should be ordered. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records from the Birmingham VA Medical Center for the period since November 2009.

2.  Schedule the Veteran for an audiological evaluation to address the severity of bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is also asked to describe the functional effects caused by the Veteran's hearing loss.

3.  After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


